The Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
FINDINGS OF FACT
1. By Order filed herein on 10 February 1997 Deputy Commissioner Lorrie L. Dollar denied plaintiff's claim for benefits.
2. By letter dated 26 February 1997 plaintiff gave Notice of Appeal to the Full Commission.
3. A transcript of the proceedings before Deputy Commissioner Dollar were subsequently transcribed and reflect a filing date with the Commission of 6 April 1997 with a copy being received by the defendants on 8 April 1997.
4. No Form 44 or Brief has been filed by plaintiff as required by Rule 701(2) of the Workers' Compensation Rules of the North Carolina Industrial Commission.
*******************
Based upon the findings of fact, the Full Commission concludes as follows:
CONCLUSIONS OF LAW
1. Plaintiff's appeal is dismissed pursuant to North Carolina Workers' Compensation Rule 701(2) for failure to file a Form 44 and Brief.
*******************
Based on the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
AWARD
Plaintiff's claim is HEREBY DISMISSED.
This the 19th day of August 1997.
                                  S/ ______________________ COY M. VANCE COMMISSIONER
CONCURRING:
S/ ______________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ ______________________ MORGAN CHAPMAN DEPUTY COMMISSIONER